Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers (US 4679786).
Regarding Claim 1, Rodgers teaches an  exercise machine, comprising:                         a frame 11-13 having a first end, a second end, and a first rail 13 (Refer to Fig. 1);                         a carriage 14 slidably positioned upon the first rail 13 of the frame, wherein the carriage is adapted to support an exerciser (The Office takes the position that the slides are to support a foot or hand of a user);                       an elongated member 34 movably positioned upon the frame 11-13, wherein the elongated member has a first run and a second run, wherein when the first run moves in a first direction the second run moves in a second direction that is substantially opposite of the first direction, and wherein when the first run moves in the second direction the second run moves in the first direction (Refer to Fig. 4 Col 3-4 Lines 53-27);                            a resistance device 46,48 connected to the elongated member 34, wherein the resistance device applies a resistance force to the elongated member and the carriage in the second direction relative to the first run and wherein the resistance device applies the resistance force to the elongated member and the carriage in the first direction relative to the second run (Refer to Fig. 4 Col 3-4 Lines 53-27); and                            a clutch 32 connected to the carriage 14, wherein the clutch includes an engagement portion 56,59, wherein the engagement portion is adapted to selectively engage the first run and the Refer to annotated Fig. 5 below Col 4 Likes 38-58:” In the unlocked position, a lock tab 56 is retracted away from the chain. When rotation occurs, the tab 56 points downwardly into the chain and past adjacent link of the chains to lock into the chain. Perhaps this is better understood on viewing the similar equipment to the left. The equipment on the left differs in that the handle 57 is longer. This enables the pivot 58 be located lower in the structure to engage the lower chain. This handle 57 is also operated in the same fashion by rotating in the clockwise direction to achieve locking whereby the downwardly protruding tab 59 extends between links in the chain. The tab 56 extends vertically downwardly into the chain to lock into the chain.”).
    PNG
    media_image1.png
    306
    484
    media_image1.png
    Greyscale

Regarding Claim 2, Rodgers continues to teach wherein the first run and the second run are substantially parallel with respect to one another (Refer to annotated Fig. 5 above
Regarding Claim 3, Rodgers continues to teach wherein the first run and the second run are each horizontally aligned (Refer to annotated Fig. 5 above).
Regarding Claim 4, Rodgers continues to teach wherein the first run and the second run are each vertically aligned (The Office takes the position that the runs are vertically aligned if the device is placed vertical for storage).
Regarding Claim 5, Rodgers continues to teach wherein the elongated member 34 is comprised of an endless loop structure (Refer to Fig. 4 Col 3-4 Lines 53-27:” the endless link chain is identified by the numeral 34.”).
Regarding Claim 6, Rodgers continues to teach including a first wheel rotatably connected to the frame and a second wheel rotatably connected to the frame, wherein the elongated member 34 is movably positioned upon the first wheel 30 and the second wheel 37, wherein the first run and the second run are positioned between the first wheel and the second wheel (Refer to Fig. 4).
Regarding Claim 7, Rodgers continues to teach wherein the resistance device 46,48 is connected to the first wheel to apply the resistance force against rotation of the first wheel in a first rotational direction (Refer to Fig. 4 to depict they are connected via members 43,44,45,47).
Regarding Claim 9, Rodgers continues to teach wherein the elongated member is comprised of a chain (Refer to Fig. 5).
Regarding Claim 15, Rodgers continues to teach including:                a first end platform 49 connected to the frame, wherein the first end platform is near the first end of the frame; and Refer to Figs. 8&9).
Regarding Claim 16, Rodgers continues to teach wherein the frame includes a second rail 13, wherein the second rail is parallel with respect to the first rail, and wherein the carriage is movably positioned upon the first rail and the second rail (Refer to Fig. 4 to depict 1 to depict 4 rails).
Regarding Claim 17, Rodgers teaches an  exercise machine, comprising:                         a frame 11-13 having a first end, a second end, and a first rail 13 (Refer to Fig. 1);                         a first end platform 49 connected to the frame, wherein the first end platform is near the first end of the frame 11 (The Office considers the top of housing 49 to be a platform);                         a carriage 14 slidably positioned upon the first rail 13 of the frame, wherein the carriage is adapted to support an exerciser (The Office takes the position that the slides are to support a foot or hand of a user);                       an elongated member 34 movably positioned upon the frame 11-13, wherein the elongated member has a first run and a second run, wherein when the first run moves in a first direction the second run moves in a second direction that is substantially opposite of the first direction, and wherein when the first run moves in the second direction the second run moves in the first direction (Refer to Fig. 4 Col 3-4 Lines 53-27);                            a resistance device 46,48 connected to the elongated member 34, wherein the resistance device applies a resistance force to the elongated member and the carriage in the second direction relative to the first run and wherein the resistance device applies the resistance force to the elongated 4 Col 3-4 Lines 53-27); and                            a clutch 32 connected to the carriage 14, wherein the clutch includes an engagement portion 56,59, wherein the engagement portion is adapted to selectively engage the first run and the second run of the elongated member 34, such that the carriage 14 is configured to provide the resistance force to the exerciser in the second direction when the clutch 32 is engaged to the first run, and the carriage is configured to provide the resistance force to the exerciser in the first direction when the clutch is engaged to the second run (Refer to annotated Fig. 5 below Col 4 Likes 38-58:” In the unlocked position, a lock tab 56 is retracted away from the chain. When rotation occurs, the tab 56 points downwardly into the chain and past adjacent link of the chains to lock into the chain. Perhaps this is better understood on viewing the similar equipment to the left. The equipment on the left differs in that the handle 57 is longer. This enables the pivot 58 be located lower in the structure to engage the lower chain. This handle 57 is also operated in the same fashion by rotating in the clockwise direction to achieve locking whereby the downwardly protruding tab 59 extends between links in the chain. The tab 56 extends vertically downwardly into the chain to lock into the chain.”).
Regarding Claim 19, Rodgers teaches an  exercise machine, comprising:                         a frame 11-13 having a first end, a second end, and a first rail 13 (Refer to Fig. 1);                         a first end platform 49 connected to the frame, wherein the first end platform is near the first end of the frame 11 (The Office considers the top of housing 49 to be a platform);                         a second end platform 61 connected to the frame, wherein the second end platform is near Refer to Figs. 8&9 to depict the seat being a suitable platform);                         a carriage 14 slidably positioned upon the first rail 13 of the frame, wherein the carriage is adapted to support an exerciser (The Office takes the position that the slides are to support a foot or hand of a user);                       an elongated member 34 movably positioned upon the frame 11-13, wherein the elongated member has a first run and a second run, wherein when the first run moves in a first direction the second run moves in a second direction that is substantially opposite of the first direction, and wherein when the first run moves in the second direction the second run moves in the first direction (Refer to Fig. 4 Col 3-4 Lines 53-27);                            a resistance device 46,48 connected to the elongated member 34, wherein the resistance device applies a resistance force to the elongated member and the carriage in the second direction relative to the first run and wherein the resistance device applies the resistance force to the elongated member and the carriage in the first direction relative to the second run (Refer to Fig. 4 Col 3-4 Lines 53-27); and                            a clutch 32 connected to the carriage 14, wherein the clutch includes an engagement portion 56,59, wherein the engagement portion is adapted to selectively engage the first run and the second run of the elongated member 34, such that the carriage 14 is configured to provide the resistance force to the exerciser in the second direction when the clutch 32 is engaged to the first run, and the carriage is configured to provide the resistance force to the exerciser in the first direction when the clutch is engaged to the second run (Refer to annotated Fig. 5 below Col 4 Likes 38-58:” In the unlocked position, a lock tab 56 is retracted away from the chain. When rotation occurs, the tab 56 points downwardly into the chain and past adjacent link of the chains to lock into the chain. Perhaps this is better understood on viewing the similar equipment to the left. The equipment on the left differs in that the handle 57 is longer. This enables the pivot 58 be located lower in the structure to engage the lower chain. This handle 57 is also operated in the same fashion by rotating in the clockwise direction to achieve locking whereby the downwardly protruding tab 59 extends between links in the chain. The tab 56 extends vertically downwardly into the chain to lock into the chain.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 4679786).
Regarding Claim 8, Rodgers teaches the claimed invention as noted above wherein an elongated member 34 maybe chains or cable (Refer to Abstract) but fails to expressly disclose wherein the elongated member 34 is a belt. However, Rodgers further teaches that elongated members being chains, bands, or cables in connection with clutch mechanisms are known in the art (Refer to Col 1 Lines 24-30:” Several chains, belts, or cables are deployed in the fashion of an endless loop, and the endless loop in turn collaborates with a clutching mechanism to be described which permits the reciprocated endless loop to drive a power dissipating mechanism.”). The Office takes the position that it would have been obvious to modify the device elongated member of Rodgers to be a belt since Rodgers teaches that such elongated members are common and known in the art to be suitable for transmission of force from a resistance device to a support and therefore such modification would have been a suitable substitution known in the art to produce the same expected results and therefore does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Claims 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 4679786) in view of Bull (US 5503609).
Regarding Claims 10, 11, 18, and 20, Rodgers teaches the claimed invention as noted above wherein an elongated member 34 maybe chains or cable (Refer to Abstract). Rodgers further teaches that elongated members being chains, bands, or cables in connection with clutch mechanisms are known in the art (Refer to Col 1 Lines 24-30:” Several chains, belts, or cables are deployed in the fashion of an endless loop, and the endless loop in turn collaborates with a clutching mechanism to be described which permits the reciprocated endless loop to drive a power dissipating mechanism.”), but fails to expressly disclose wherein the elongated member 34 is a belt with a plurality of teeth selectively engageable by the clutch, wherein the plurality of teeth extend inwardly. Bull teaches a reciprocating exercise device comprising a carriage 41,42 slidable on a track 32 and further connected to an elongated member 206, wherein the the elongated member 206 is a belt with a plurality of teeth 208 selectively engageable by the clutch 204,205, wherein the plurality of teeth 208 extend inwardly (Refer to Figs. 16-17 Col 10 Lines 45-62:” In this embodiment, unilaterally acting first and second pulley /clutches 204 and 205 drive or overrun continuous belt 206 which, in part, provides means for transmission. The inside surface 207 of belt 206 contains uniformly spaced teeth 208 for engaging corresponding teeth in first and second pulley /clutches 204 and 205.”). Bull is analogous with Applicants invention in that they both teach reciprocating exercise devices comprising belt/clutch systems and therefore it would have been obvious to modify the device elongated member of Rodgers to be in view of Bull such that it is a belt 206 with a plurality of teeth 208 selectively engageable by the clutch 204,205, wherein the plurality of teeth 208 extend inwardly since Bull that such Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784